EXHIBIT 10.2

JACOBS ENGINEERING GROUP INC.

1999 STOCK INCENTIVE PLAN

(As Amended and Restated)

 

1. Purpose.

The purpose of the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
“Plan”) is to advance the interests of Jacobs Engineering Group Inc. (the
“Company”) and its Related Companies (as defined in Section 2) by encouraging
and enabling the acquisition of a financial interest in the Company by officers
and other employees of the Company and its Related Companies. In addition, the
Plan is intended to aid the Company and its Related Companies in attracting and
retaining employees, to stimulate the efforts of such employees and to
strengthen their desire to remain in the employ of the Company and its Related
Companies.

 

2. Definitions

Unless the context clearly indicates otherwise, the following terms, when used
in this Plan, shall have the meanings set forth in this Paragraph 2.

“Board of Directors” means the Board of Directors of the Company.

“Change in Control” shall mean, with respect to the Company, a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (“1934 Act”), provided that such a change in control shall be deemed to
have occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the 1934 Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
representing 25% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors of the Company, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of the Company approve any
merger or consolidation as a result of which the Jacobs Common Stock (as defined
below) shall be changed, converted or exchanged (other than by merger with a
wholly owned subsidiary of the Company) or any liquidation of the Company or any
sale or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the shareholders of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were shareholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation; provided, however,
that no Change in Control shall be deemed to have occurred if, prior to such
time as a Change in Control would otherwise be deemed to have occurred, the
Board of Directors of the Company determines otherwise.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Committee” means the Human Resource and Compensation Committee of the Board of
Directors of the Company, or any committee appointed by the Board of Directors
of the Company in accordance with the Company’s By-Laws from among its members
for the purpose of administering the Plan. Members of the Committee shall be
“Non Employee Directors” within the meaning of Rule 16b-3 under the 1934 Act,
and “Outside Directors” as defined in IRS guidance issued under Section 162(m)
of the Code.

“Disabled” or “Disability” means the employee meets the definition of “disabled”
under the terms of the long term disability plan of the Company or Related
Company by which the employee is employed in effect on the date in question,
whether or not the employee is covered by such plan.

“Employee” means an employee of the Company or a Related Company.

“Fair Market Value” means the closing price of Jacobs Common Stock as reported
in the composite transactions report of the National Securities Exchange on
which the Jacobs Common Stock is then listed (“Exchange”). If such day is a day
that the Exchange is not open, then the Fair Market Value shall be determined by
reference to the closing price of the Jacobs Common Stock for the immediately
preceding trading day.

“Incentive Award” means an ISO, an NQSO or Restricted Stock granted or awarded
under this Plan.

“ISO” means an incentive stock option within the meaning of Section 422 of the
Code.

“Jacobs Common Stock” means the Common Stock, par value $1.00 per share, of the
Company.

“Majority-Owned Related Company” means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock on the date an
Incentive Award is granted or awarded.

“NQSO” means a stock option that does not constitute an ISO.

“Options” means ISOs and NQSOs granted under this Plan.

“Optionee” means any person to whom an Option is granted under the Plan.

“Related Company” or “Related Companies” means corporation(s) or other business
organization(s) in which the Company holds a sufficient ownership interest so
that Jacobs Common Stock issued to the employees of such entities constitutes
“service recipient stock,” as defined in IRS guidance under Code section 409A.
In general, the Company holds a sufficient ownership interest if it owns,
directly or indirectly, at least 50 percent of the total combined voting power
of all classes of stock entitled to vote or at least 50 percent of the total
value of shares of all classes of stock. However, to the extent permitted by IRS
guidance under Code section 409A, “20 percent” shall be used instead of “50
percent” in the previous sentence.

“Restricted Stock” means shares of Jacobs Common Stock awarded pursuant to
Section 13 of this Plan.

“Retire” means to enter Retirement.



--------------------------------------------------------------------------------

“Retirement” means the termination of an Optionee’s employment with the Company
or a Related Company by reason of an Optionee having either (1) attained the age
of 65, or (2) attained the age of 60 and completed a total of ten (10) or more
consecutive years of employment with the Company, and/or a Related Company.

 

3. Incentive Awards.

The Company may grant or award Incentive Awards to those persons meeting the
eligibility requirements in Section 6.

 

4. Administration.

(a) The Plan shall be administered by the Committee. The Board of Directors
shall fill vacancies on, and from time to time may remove or add members to, the
Committee. The Committee shall act pursuant to a majority vote or unanimous
written consent.

(b) The Committee shall determine the employees of the Company and its Related
Companies (including officers) to whom, and the time or times at which,
Incentive Awards will be granted or awarded; the number of shares to be subject
to each Incentive Award; the duration of each Incentive Award; the time or times
within which Options may be exercised; the cancellation of the Incentive Award
(with the consent of the holder thereof); and the other terms and conditions of
the grant or award of the Incentive Award, at grant or award or while
outstanding, pursuant to the terms of the Plan. The provisions and conditions of
the Incentive Awards need not be the same with respect to each employee or with
respect to each Incentive Award.

(c) The Committee may, subject to the provisions of the Plan, establish such
rules, regulations, policies and procedures as it deems necessary or advisable
for the proper administration of the Plan, and may make determinations and may
take such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Except as provided in Paragraph 18, each determination
or other action made or taken pursuant to the Plan, including interpretations of
the Plan and the specific conditions and provisions of the Incentive Awards
granted or awarded hereunder by the Committee, shall be final and conclusive for
all purposes and upon all persons including, but without limitation, the
Company, its Related Companies, the Committee, the Board of Directors of the
Company, officers and the affected employees of the Company and/or its Related
Companies, employees and the respective successors in interest of any of the
foregoing.

(d) Notwithstanding the foregoing, with respect to any Incentive Award that is
not intended to satisfy the conditions of Rule 16b-3 under the 1934 Act or
Section 162(m)(4)(C) of the Code, the Committee may appoint one or more separate
committees (any such committee, a “Subcommittee”) composed of one or more
directors of the Company, who unlike the members of the Committee, may be
employee directors of the Company. The Committee may delegate to any such
Subcommittee(s) the authority to grant Incentive Awards, to determine all terms
of such Incentive Awards and/or to administer the Plan, pursuant to the terms of
the Plan. Subject to the limitations of the Plan and the limitations of the
Committee’s delegation, any such Subcommittee would have the full authority of
the Committee pursuant to the terms of the Plan. Any such Subcommittee shall
not, however, grant Incentive Awards on terms more favorable than Incentive
Awards granted by the Committee. Actions by any such Subcommittee within the
scope of delegation shall be deemed for all purposes to have been taken by the
Committee. Any such Subcommittee shall be required to report to the Committee on
any actions that the Subcommittee has taken.



--------------------------------------------------------------------------------

(e) The Committee may designate the Secretary of the Company or any other
Company employee to assist the Committee in the administration of the Plan, and
may grant authority to such persons to execute agreements evidencing Incentive
Awards made under the Plan or other documents entered into under the Plan on
behalf of the Committee or the Company.

 

5. Stock.

The Jacobs Common Stock to be issued, transferred and/or sold under the Plan
shall be made available from authorized and unissued Jacobs Common Stock or from
the Company’s treasury shares. The total number of shares of Jacobs Common Stock
that may be issued or transferred under the Plan pursuant to Incentive Awards
hereunder may not exceed 18,700,000 shares (subject to adjustment as described
below). Such number of shares shall be subject to adjustment in accordance with
this Section 5 and Section 12. Jacobs Common Stock subject to any unexercised
portion of an Option that expires or is canceled, surrendered or terminated for
any reason may again be subject to Incentive Awards granted under the Plan.

 

6. Eligibility.

Incentive Awards may be granted or awarded to any individual who is an employee
of the Company or a Related Company on the date of grant. In no event may
Incentive Awards be granted or awarded to any Employee for more than one million
shares in any one calendar year, subject to the adjustment provisions of
Section 12 of the Plan.

 

7. Grants of Options.

Each Option grant shall be evidenced by a written instrument containing such
terms and conditions, not inconsistent with the Plan, as the Committee may
approve. Except as otherwise specifically provided in this Plan, Options granted
pursuant to the Plan shall be subject to the following terms and conditions:

(a) Option Price. The option price of all ISOs shall be 100% of the Fair Market
Value of the Jacobs Common Stock on the date of grant. The option price of all
NQSOs shall be not less than 100% of the Fair Market Value of the Jacobs Common
Stock on the date of grant.

(b) Duration of Options. The duration of Options shall be determined by the
Committee, but in no event shall the duration exceed ten (10) years from the
date of its grant.

(c) Other Terms and Conditions. Options may contain such other provisions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
appropriate from time to time, including, without limitation, provisions for
accelerated vesting of Options, and provisions relating to the termination of
Options for conduct deemed detrimental to the Company and/or its Related
Companies; provided, however, that, except in the event of a Change in Control
or the Disability or death of the employee, no Option shall be exercisable in
whole or in part for a period of twelve (12) months from the date on which the
Option is granted. Neither the grant nor award of an Incentive Award under the
Plan constitutes an agreement of employment between the Employee and the Company
or a Related Company. The receipt of an Incentive Award does not constitute a
right acquired by the recipient to any other form of compensation, or to any
future benefit or compensation, or to participate in any other benefit plan or
program sponsored by the Company or Related Company, or to receive additional
Incentive Awards under the Plan in the future. The grant



--------------------------------------------------------------------------------

of an Option to any employee shall not affect in any way the right of the
Company and any Related Company to terminate the employment of the holder
thereof.

(d) ISOs. The Committee, with respect to each grant of an Option to an employee,
shall determine whether such Option shall be an ISO, and, upon determining that
an Option shall be an ISO, shall designate it as such in the written instrument
evidencing such Option. Each written instrument evidencing an ISO shall contain
all terms and conditions required by Section 422 of the Code. If the written
instrument evidencing an Option does not contain a designation that it is an
ISO, it shall not be an ISO.

The Employee to whom an ISO is granted must be eligible to receive an ISO
pursuant to Section 422 of the Code.

The aggregate Fair Market Value (determined in each instance on the date on
which an ISO is granted) of the Jacobs Common Stock with respect to which ISOs
are first exercisable by any employee in any calendar year shall not exceed
$100,000 for such employee. If any Majority-Owned Related Company of the Company
shall adopt a stock option plan under which options constituting ISOs may be
granted, the fair market value of the stock on which any such ISOs are granted
and the times at which such ISOs will first become exercisable shall be taken
into account in determining the maximum amount of ISOs that may be granted to
the employee under this Plan in any calendar year.

 

8. Exercises of Options.

(a) An exercisable Option may be exercised in whole or in part. However, an
Option may not be exercised in a manner that will result in fractional shares of
Jacobs Common Stock being issued.

(b) All, or any portion, of an exercisable Option shall be deemed exercised upon
delivery to the representative of the Company designated for such purpose by the
Committee of all of the following: (i) notice of exercise in such form and in
such manner as the Committee may authorize; (ii) payment of the exercise price
for such Options being exercised; (iii) such representations and documents as
the Committee may, in its sole discretion, deem necessary or advisable to effect
compliance with all applicable provisions of the Securities Act of 1933, as
amended, and any other federal, state, or foreign securities laws or
regulations; and (iv) in the event that the Option is being exercised pursuant
to Section 9 of the Plan by any person other than the Employee, proof deemed
appropriate by the Committee in its sole discretion of the right of such person
to exercise the Option.

(c) The option price shall be paid in full at the time of exercise. Payment is
to be made in cash or, at the discretion of the Committee and upon conditions
established by it, by the delivery or constructive exchange of shares of Jacobs
Common Stock acceptable to the Committee owned by the Employee for such period
of time as may be established by the Committee.

(d) The Committee may make such provisions as it may deem appropriate for the
withholding or payment by the Employee of any taxes which it determines are
required in connection with an exercise of an Option, and an Optionee’s rights
in any Incentive Award are subject to satisfaction of such conditions. If
permitted by the Committee, the Employee may elect to satisfy all or any portion
of such taxes by instructing the Company to withhold shares of Jacobs Common
Stock that would otherwise be issuable to the employee by reason of the
exercise.



--------------------------------------------------------------------------------

If shares of Jacobs Common Stock are delivered or constructively exchanged to
pay the option price, or if shares of Jacobs Common Stock otherwise issuable to
the employee by reason of the exercise are withheld to satisfy tax liabilities,
the value of the shares delivered or exchanged or that are withheld shall be
computed using the Fair Market Value of the Jacobs Common Stock delivered or
exchanged, or withheld, determined as of the date of exercise.

 

9. Transferability of Incentive Awards.

Except as otherwise provided by the Committee:

(a) Incentive Awards granted or awarded pursuant to the Plan shall not be
transferable other than by will or by the laws of descent and distribution. The
rights of an Employee under this Plan shall not be assignable or transferable
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act or the rules thereunder.

(b) During the lifetime of an Employee, an Option shall be exercisable only by
the Employee personally, or by the Employee’s legal representative.

 

10. Effect on Options of Termination of Employment, Other Changes of Employment
or Employer Status, Death, Retirement, or a Change in Control

Schedule A, attached hereto, establishes the effects on outstanding Options of
an Employee’s termination of employment, other changes of employment or employer
status, death, Disability, Retirement, or a Change in Control, and is hereby
incorporated by reference. The Committee may approve grants of Options
containing terms and conditions different from, or in addition to, those set
forth in Schedule A.

Notwithstanding the provisions of the foregoing paragraph, no Option may have a
term of more than ten years.

In the case of leaves of absence, employees will not be deemed to have
terminated employment unless the Committee, in its sole discretion, determines
otherwise.

Except as provided in Paragraph 18, the Committee may, with the consent of the
affected employee, modify the terms and conditions pertaining to the effect of
an employee’s termination on the expiration or exercisability of an Option
subsequent to the date of grant.

 

11. No Rights as a Shareholder.

An employee or a transferee of an employee pursuant to Section 9 shall have no
rights as a shareholder with respect to any Jacobs Common Stock covered by an
Option or receivable upon the exercise of an Option until the employee or
transferee shall have become the holder of record of such Jacobs Common Stock,
and no adjustments shall be made for dividends in cash or other property or
other distributions or rights in respect to such Jacobs Common Stock for which
the record date is prior to the date on which the employee or transferee shall
have in fact become the holder of record of the share of Jacobs Common Stock
acquired pursuant to the Incentive Award.



--------------------------------------------------------------------------------

12. Adjustment in the Number of Shares and in Option Price.

Except as provided in Paragraph 18, in the event there is any change in the
shares of Jacobs Common Stock through the declaration of stock dividends, or
stock splits or through recapitalization or merger or consolidation or
combination of shares or spin-offs or otherwise, the Committee or the Board of
Directors of the Company shall make such adjustment, if any, as it may deem
appropriate in the number of shares of Jacobs Common Stock available for Options
as well as the number of shares of Jacobs Common Stock subject to any
outstanding Option and the option price thereof. Any such adjustment may provide
for the elimination of any fractional shares that might otherwise become subject
to any Option without payment therefore.

 

13. Awards of Restricted Stock.

(a) An Incentive Award in the form of shares of Restricted Stock may be awarded
under this Section 13 as determined by the Committee. Restricted Stock awarded
under this Plan shall not be sold, exchanged, transferred, pledged, hypothecated
or otherwise disposed of, and in the event of termination of the Employee’s
employment with the Company for any reason (including death and Disability
unless the Committee in its sole discretion terminates the Forfeiture
Restrictions following the death or Disability of such Employee), the Employee
shall be obligated, for no consideration, to forfeit and surrender such shares
(to the extent then subject to the Forfeiture Restrictions) to the Company. The
restrictions against disposition and the obligation to forfeit and surrender
shares to the Company are herein referred to as “Forfeiture Restrictions”, and
the shares that are then subject to the Forfeiture Restrictions are referred to
as “Restricted Stock.” Certificates representing Restricted Stock shall be
appropriately legended to reflect the Forfeiture Restrictions.

(b) The number of shares of Restricted Stock that may be awarded under this Plan
shall be limited to 10% of the first 11,200,000 shares authorized for issuance
as Incentive Awards under this Plan, and 50% of any shares authorized for
issuance under this Plan in excess of 11,200,000. Any shares of Restricted Stock
awarded under this Plan that are forfeited shall again be available for
reissuance as Restricted Stock.

(c) The Forfeiture Restrictions with respect to Restricted Stock issued under
this Section 13 shall lapse and be of no further force and effect upon the
expiration of the period of time fixed by the Committee upon the issuance of
such Restricted Stock.

(d) Should the Employee’s employment with the Company or Related Company be
terminated for any reason upon or within thirty-six (36) months following a
Change in Control, then all remaining Forfeiture Restrictions, if any, shall be
deemed to have lapsed.

(e) In order to enforce the restrictions imposed upon shares of Restricted
Stock, the Committee may require the recipient to enter into an escrow agreement
providing that the certificates representing such shares of Restricted Stock
shall remain in the physical custody of an escrow holder until any or all of the
restrictions imposed pursuant to the Plan expire or shall have been removed.

(f) The Committee may make such provisions as it may deem appropriate for the
withholding or payment by the Employee of any withholding taxes which it
determines are required in connection the lapse of Forfeiture Restrictions, and
an Employee’s rights in any Incentive Award are subject to satisfaction of such
conditions. If permitted by the Committee, the Employee may elect to satisfy all
or any portion of such taxes by instructing the Company to withhold shares of
Jacobs Common Stock as to which the Restrictions have lapsed.



--------------------------------------------------------------------------------

(g) If shares of Jacobs Common Stock are withheld to satisfy tax liabilities,
the value of such shares shall be computed using the Fair Market Value of the
Jacobs Common Stock on the date of Forfeiture Restrictions lapse.

(h) All of the foregoing restrictions, terms and other conditions regarding
shares of Restricted Stock shall be evidenced by a written agreement between the
Company and the Employee and containing such terms and conditions, not
inconsistent with the Plan, as the Committee shall approve.

 

14. Amendments, Modifications and Termination of the Plan.

(a) From time to time, the Board of Directors or the Committee may suspend the
Plan, in whole or in part. Except as provided in this Paragraph 14 and in
Paragraph 18, from time to time, the Board of Directors or the Committee may
terminate or amend the Plan, in whole or in part, including the adoption of
amendments deemed necessary or desirable to qualify the Incentive Awards under
the laws (including tax laws) of various countries and under rules and
regulations promulgated by the Securities and Exchange Commission with respect
to employees who are subject to the provisions of Section 16 of the 1934 Act, or
to correct any defect or supply an omission or reconcile any inconsistency in
the Plan or in any Incentive Award granted hereunder, or for any other purpose
or to any effect permitted by applicable laws and regulations, without the
approval of the shareholders of the Company. However, in no event may additional
shares of Jacobs Common Stock be allocated to the Plan, or may the minimum
exercise price for Options be reduced, or may any outstanding Option be repriced
or replaced without shareholder approval. Without limiting the foregoing, the
Board of Directors or the Committee may make amendments applicable or
inapplicable only to employees who are subject to Section 16 of the 1934 Act.

(b) No amendment or termination or modification of the Plan shall in any manner
affect any Incentive Award theretofore granted without the consent of the
employee, except that, except as provided in Paragraph 18, the Committee may
amend or modify the Plan in a manner that does affect Incentive Awards
theretofore granted upon a finding by the Committee that such amendment or
modification is in the best interest of holders of outstanding Incentive Awards
affected thereby.

(c) Grants of ISOs may be made under this Plan until January 22, 2019 or such
earlier date as this Plan is terminated, and grants of NQSOs and awards of
Restricted Stock may be made until all of the shares of Jacobs Common Stock
authorized for issuance hereunder (adjusted as provided in Sections 5 and 12)
have been issued or until this Plan is terminated, whichever first occurs. The
Plan shall terminate when there are no longer Options outstanding under the
Plan, or when there are no longer shares of Restricted Stock outstanding that
are subject to Forfeiture Restrictions, unless earlier terminated by the Board
or by the Committee.

 

15. Non-U.S. Employees.

The Committee may determine, in its sole discretion, whether it is desirable or
feasible under local law, custom or practice to grant or award Incentive Awards
to Employees in countries other than the United States. Except as provided in
Paragraph 18, in order to facilitate any such grants or awards, the Committee
may provide for such modifications and additional terms and conditions (“special
terms”) in the grant and award agreements to Employees who are employed outside
the United States (or who



--------------------------------------------------------------------------------

are foreign nationals temporarily within the United States) as the Committee may
consider necessary, appropriate or desirable to accommodate differences in, or
otherwise comply with, local law, policy or custom or to facilitate
administration of the Plan. The Committee may adopt or approve sub- plans,
appendices or supplements to, or amendments, restatements or alternative
versions of, the Plan as it may consider necessary, appropriate or desirable for
purposes of implementing any special terms or facilitating the grant or award of
an Incentive Award, without thereby affecting the terms of the Plan as in effect
for any other purpose. The special terms and any appendices, supplements,
amendments, restatements or alternative versions, however, shall not include any
provisions that are inconsistent with the terms of the Plan as then in effect,
unless the Plan could have been amended to eliminate such inconsistency without
further approval by the Board of Directors of the Company.

 

16. Governing Law.

The Plan shall be governed by and shall be construed and enforced in accordance
with the laws of the State of Delaware without giving effect to its choice of
law rules.

 

17. Adoption of the Plan.

The Plan shall become effective upon its approval by the Board of Directors of
the Company and a majority of the shares present at a duly called meeting of the
shareholders of the Company held within twelve months of approval by the Board.
However, Incentive Awards may be granted at any time following the approval of
the Plan by the Board, but no shares may be issued pursuant to any Incentive
Awards until the Plan has been approved by the shareholders, and all listing
requirements of all securities exchanges on which the Jacobs Common Stock is
listed have been satisfied.

 

18. Code Section 409A.

It is intended that the Incentive Awards granted pursuant to this Plan shall not
constitute “deferrals of compensation” within the meaning of Section 409A of the
Code and, as a result, shall not be subject to the requirements of Section 409A.
The Plan is to be interpreted in a manner consistent with this intention.

Notwithstanding any other provision in this Plan, a new Incentive Award may not
be issued if such Award would be subject to Section 409A of the Code, and an
existing Incentive Award may not be modified in a manner that would cause such
Award to become subject to Section 409A of the Code.



--------------------------------------------------------------------------------

SCHEDULE A

to the

JACOBS ENGINEERING GROUP INC.

1999 Stock Incentive Plan

 

Event

 

Impact on Vesting

 

Impact on Exercise Period

Employment terminates due to Retirement   Unvested Options are forfeited  
Option expiration date provided in the grant agreement continues to apply
Employment terminates due to Disability or death   All Options become
immediately vested   Option expiration date provided in the grant agreement
continues to apply Employment terminates upon, or within 36 months following, a
Change in Control   All Options become immediately vested   Option expiration
date provided in the grant agreement continues to apply Employment terminates
for reasons other than a Change in Control, Disability, Retirement, or death
(for purposes of this section, the receipt of severance pay or similar
compensation by the Optionee does not extend his or her termination date)  
Unvested Options are forfeited   Expires on the earlier to occur of (1) the
Option expiration date provided in the grant agreement, or (2) three months from
the date of termination Optionee is an employee of a Related Company, and the
Company’s investment in the Related Company falls below 20% (this constitutes a
termination of employment under the Plan)   Unvested Options are forfeited  
Expires on the earlier to occur of (1) the Option expiration date provided in
the grant agreement, or (2) three months from the date of termination Employee
becomes an employee of an entity in which the Company’s ownership interest is
less than 20% (this constitutes a termination of employment under the Plan)  
Unvested Options are forfeited   Expires on the earlier to occur of (1) the
Option expiration date provided in the grant agreement, or (2) three months from
the date of termination Employment transferred to a Related Company   Vesting
continues after transfer   Option expiration date provided in the grant
agreement continues to apply Death after termination of employment but before
Option has expired   Not applicable   Right of executor or administrator of
estate (or other transferee permitted by Section 9) terminates on the earlier to
occur of (1) the Option expiration date provided in the grant agreement, or (2)
the Option expiration date that applied immediately prior to the death of the
Optionee